Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	The drawings are objected to because the letterings are either unreadable or not legible or poor for figures 1, 4-5 and 9. Corrected drawings sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of  application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or number of an amended drawing should not be labeled as “amended.” If drawing figure is be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1, 4-5, 8-9, 12-13, and 16-17 are objected to because of the following informalities:  
a)	In claim 1, acronyms RAN and EPC should be represented what are stand for;
b)	In claim 5, acronyms RAC and MSC should be represented what are stand for;
c)	In claim 8, acronyms MOCN, eMBMS and MVNO should be represented what are stand for;
d)	In claim 9, acronyms RAN and EPC should be represented what are stand for;
e)	In claim 13, acronyms RAC and MSC should be represented what are stand for;
f)	In claim 16, acronyms MOCN, eMBMS and MVNO should be represented what are stand for;
g)	In claim 17, acronyms RAN and EPC should be represented what are stand for;
h)	In line 1 of claims 4 and 12, please replace “Sa” with “S1”;
i)	In line 1 of claim 17, please delete “c” before operating;
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A)	Claims 1, 3, 9, 11, and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Getschmann (US 2018/0205722 A1). 
 	As per claim 1, Getschmann discloses a 5G OpenRAN controller (Getschmann, ¶0036, HetNet gateway or controller of open RAN such as 5G (¶0113)), comprising: 
an interface for an 5GC and EPC virtualization stack (Getschmann, ¶0036, interfaces for 5G core and EPC network function virtualization (NFV) (i.e. virtualization stack)); 
an interface for a radio virtualization stack (Getschmann, ¶0036, interface for radio virtualization; please note virtualization stack would be software defined radio and network function NF virtualization); a software suite executing on the 5G OpenRAN controller (Getschmann, ¶0036, software executing on the HetNet gateway or controller); and wherein the 5G OpenRAN controller virtualizes existing cells into a pool of virtualized resources that can be allocated dynamically and virtualizes multiple cores into a pool of resources for multi-technology RANs and presents them as standard interfaces to a packet core (Getschmann, ¶0035-36, HetNet gateway or controller 
virtualizes thousands of base stations to look like a smaller number of virtualizes “boomer cells” to the core. HetNet gateway also virtualizes radio network nodes such as Wi-Fi access points (APs), eNodeBs and NodeBs and makes them self-configurable, self-adjustable, and self-healing, helping with initial installation and ongoing maintenance. HetNet gateway acts like a virtual radio network controller (vRNC or virtual RNC) for multi-RAT network handling resources for different technologies 3G, LTE/4G and Wi-Fi while optimizing call processing towards radio and presents them as standard interfaces packet core). 
 	As per claim 3 as applied to claim 1 above, Getschmann further discloses wherein 5G OpenRAN controller aggregate S1 and X2 interfaces from the nodes under its management (Getschmann, ¶0136-137, HetNet gateway manages S1 and X2 interfaces).  
	As per claim 9, Getschmann discloses a method of operating 5G OpenRAN controller (Getschmann, ¶0036, method for HetNet gateway or controller of open RAN such as 5G (¶0113)), comprising: 
Providing an interface for an 5GC and EPC virtualization stack (Getschmann, ¶0036, interfaces for 5G core and EPC network function virtualization (NFV) (i.e. virtualization stack)); providing an interface for a radio virtualization stack (Getschmann, ¶0036, interface for radio virtualization; please note virtualization stack would be software defined radio and network function NF virtualization); a software suite executing on the 5G OpenRAN controller (Getschmann, ¶0036, software executing on the HetNet gateway or controller); and wherein the 5G OpenRAN controller virtualizes existing cells into a pool of virtualized resources that can be allocated dynamically and virtualizes multiple cores into a pool of resources for multi-technology RANs and presents them as standard interfaces to a packet core (Getschmann, ¶0035-36, HetNet gateway or controller virtualizes thousands of base stations to look like a smaller number of virtualizes “boomer cells” to the core. HetNet gateway also virtualizes radio network nodes such as Wi-Fi access points (APs), eNodeBs and NodeBs and makes them self-configurable, self-adjustable, and self-healing, helping with initial installation and ongoing maintenance. HetNet gateway acts like a virtual radio network controller (vRNC or virtual RNC) for multi-RAT network handling resources for different technologies 3G, LTE/4G and Wi-Fi while optimizing call processing towards radio and presents them as standard interfaces packet core). 
 	As per claim 11 as applied to claim 9 above, Getschmann further discloses wherein 5G OpenRAN controller aggregate S1 and X2 interfaces from the nodes under its management (Getschmann, ¶0136-137, HetNet gateway manages S1 and X2 interfaces).  
	As per claim 17, Getschmann discloses a non-transitory computer-readable medium containing instructions for operating (Getschmann, ¶0011, non-transitory computer readable medium containing instructions for performing) a 5G OpenRAN controller (Getschmann, ¶0036, HetNet gateway or controller of open RAN such as 5G (¶0113)), which, when executed, cause the OpenRAN controller to perform steps comprising: providing an interface for an 5GC and EPC virtualization stack (Getschmann, ¶0036, interfaces for 5G core and EPC network function virtualization (NFV) (i.e. virtualization stack)); providing an interface for a radio virtualization stack (Getschmann, ¶0036, interface for radio virtualization; please note virtualization stack would be software defined radio and network function NF virtualization); a software suite executing on the 5G OpenRAN controller (Getschmann, ¶0036, software executing on the HetNet gateway or controller); and wherein the 5G OpenRAN controller virtualizes existing cells into a pool of virtualized resources that can be allocated dynamically and virtualizes multiple cores into a pool of resources for multi-technology RANs and presents them as standard interfaces to a packet core (Getschmann, ¶0035-36, HetNet gateway or controller virtualizes thousands of base stations to look like a smaller number of virtualizes “boomer cells” to the core. HetNet gateway also virtualizes radio network nodes such as Wi-Fi access points (APs), eNodeBs and NodeBs and makes them self-configurable, self-adjustable, and self-healing, helping with initial installation and ongoing maintenance. HetNet gateway acts like a virtual radio network controller (vRNC or virtual RNC) for multi-RAT network handling resources for different technologies 3G, LTE/4G and Wi-Fi while optimizing call processing towards radio and presents them as standard interfaces packet core). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2, 4-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Getschmann (US 2018/0205722 A1) in view of Rao (US 2015/0257051 A1). 
 	As per claim 2 as applied to claim 1 above, Getschmann does not explicitly disclose wherein 5G OpenRAN controller virtualizes a plurality of base stations to look like a few virtualized supercells to the core, and allows operators to expand their RAN for additional coverage and capacity without putting any additional strain from signaling on the core components.  
	In the same field of endeavor, Rao teaches wherein 5G OpenRAN controller virtualizes a plurality of base stations to look like a few virtualized supercells to the core, and allows operators to expand their RAN for additional coverage and capacity without putting any additional strain from signaling on the core components (Rao, ¶0023, the virtualized RAN, the eNodeBs within the virtualized RAN may see themselves as eNodeBs and may communicate among each other as X2 nodes. However, when sending or receiving communications to nodes external to the virtualized RAN, the eNodeBs may communicate through the virtualization server, as a gateway. The virtualization server may transparently proxy X2 signaling from nodes external to the virtualized RAN to the eNodeBs within the virtualized RAN by translating the nodes' eNodeB IDs into cell IDs, and vice versa. In some embodiments, private X2 routing may be provided between nodes within the virtualized RAN, such that X2 messages are routed from node to node, either directly or via the virtualization server, without being directed to the core network, including multi-hop routing from an original eNodeB to another eNodeB unreachable directly from the original eNodeB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
 	As per claim 4 as applied to claim 3 above, Getschmann does not explicitly disclose wherein aggregating of Sa and X2 interfaces allows anchoring of all the traffic for seamless handoffs between 5G, 4G, 3G, 2G, and Wi-Fi technologies.  
	In the same field of endeavor, Rao teaches wherein aggregating of Sa and X2 interfaces allows anchoring of all the traffic for seamless handoffs between 5G, 4G, 3G, 2G, and Wi-Fi technologies (Rao, ¶0018 and ¶0110, S1 and X2 interfaces allows anchoring offload (i.e. traffic) for handover or handoff between different technologies such as 5G, 4G, 3G, etc.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
 	As per claim 5 as applied to claim 1 above, Getschmann does not explicitly disclose wherein the software suite uses all 3GPP standard interfaces to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps; uses standard X2 interfaces to communicate with nearby 4G macros as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and uses SWu interface to talk to Wi- Fi UEs.  
	In the same field of endeavor, Rao teaches wherein the software suite uses all 3GPP standard interfaces to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps; uses standard X2 interfaces to communicate with nearby 4G macros as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and uses SWu interface to talk to Wi- Fi UEs (Rao, ¶0067, virtualization server 201 may include one or more network interfaces; these network interfaces may include Ethernet (10/100/1000/10000 Mbit) interfaces, Wi-Fi (802.11a/b/g/n/ac/af/ad) interfaces, 3G or 4G interfaces, virtual interfaces, or other interfaces. In some embodiments, one network interface may be directed towards the core network and located at, or coupled to, EPC module 221; this interface would communicate using the S1 protocol to MME 204 and using the X2 protocol to macro cells 205, 206). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
 	As per claim 6 as applied to claim 5 above, Rao further teaches wherein the software uses collective information to mitigate interference (Rao, ¶0014, interference mitigation information); to make real-time decisions based on its direct position in the signaling and data path (Rao, ¶0066 and ¶0085, real-time operating system in the signaling and data path) and interworking of various multi-technology virtualized gateway functions (Rao, ¶0067, interworking of different technology virtualized server function); and47Attorney Docket No.: PWS-72660US01 Date of Deposit: December 9, 2020handles mobility and session continuity across UMTS, Wi-Fi, LTE or 5G with local anchoring on the OpenRAN controller (Rao, ¶0018, handling mobility anchor and providing connectivity across 3G, LTE, 4G, 5G, Wi-Fi and other system (i.e. UMTS)).  
 	As per claim 7 as applied to claim 1 above, Getschmann does not explicitly disclose wherein the software aggregates multi-RAT traffic, and enables signaling reduction towards the core, and mitigates signaling storms.  
In the same field of endeavor, Rao teaches wherein the software aggregates multi-RAT traffic, and enables signaling reduction towards the core, and mitigates signaling storms (Rao, ¶0080, improve and orchestrate resource utilization across eNodeBs it is managing. Using generated analytics, the virtualization server determines current network bottlenecks & resource congestion and how to reduce future network bottlenecks & resource congestion, including balancing load across all eNodeBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
	As per claim 10 as applied to claim 9 above, Getschmann does not explicitly disclose virtualizing a plurality of base stations to look like a few virtualized supercells to the core, and allows operators to expand their RAN for additional coverage and capacity without putting any additional strain from signaling on the core components.  
	In the same field of endeavor, Rao teaches virtualizing a plurality of base stations to look like a few virtualized supercells to the core, and allows operators to expand their RAN for additional coverage and capacity without putting any additional strain from signaling on the core components (Rao, ¶0023, the virtualized RAN, the eNodeBs within the virtualized RAN may see themselves as eNodeBs and may communicate among each other as X2 nodes. However, when sending or receiving communications to nodes external to the virtualized RAN, the eNodeBs may communicate through the virtualization server, as a gateway. The virtualization server may transparently proxy X2 signaling from nodes external to the virtualized RAN to the eNodeBs within the virtualized RAN by translating the nodes' eNodeB IDs into cell IDs, and vice versa. In some embodiments, private X2 routing may be provided between nodes within the virtualized RAN, such that X2 messages are routed from node to node, either directly or via the virtualization server, without being directed to the core network, including multi-hop routing from an original eNodeB to another eNodeB unreachable directly from the original eNodeB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
As per claim 12 as applied to claim 11 above, Getschmann does not explicitly disclose wherein aggregating of Sa and X2 interfaces allows anchoring of all the traffic for seamless handoffs between 5G, 4G, 3G, 2G, and Wi-Fi technologies.  
	In the same field of endeavor, Rao teaches wherein aggregating of Sa and X2 interfaces allows anchoring of all the traffic for seamless handoffs between 5G, 4G, 3G, 2G, and Wi-Fi technologies (Rao, ¶0018 and ¶0110, S1 and X2 interfaces allows anchoring offload (i.e. traffic) for handover or handoff between different technologies such as 5G, 4G, 3G, etc.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
 	As per claim 13 as applied to claim 9 above, Getschmann does not explicitly disclose wherein the software suite uses all 3GPP standard interfaces to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps; uses standard X2 interfaces to communicate with nearby 4G macros as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and uses SWu interface to talk to Wi- Fi UEs.  
	In the same field of endeavor, Rao teaches wherein the software suite uses all 3GPP standard interfaces to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps; uses standard X2 interfaces to communicate with nearby 4G macros as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and uses SWu interface to talk to Wi- Fi UEs (Rao, ¶0067, virtualization server 201 may include one or more network interfaces; these network interfaces may include Ethernet (10/100/1000/10000 Mbit) interfaces, Wi-Fi (802.11a/b/g/n/ac/af/ad) interfaces, 3G or 4G interfaces, virtual interfaces, or other interfaces. In some embodiments, one network interface may be directed towards the core network and located at, or coupled to, EPC module 221; this interface would communicate using the S1 protocol to MME 204 and using the X2 protocol to macro cells 205, 206). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
As per claim 14 as applied to claim 13 above, Rao further teaches using collective information to mitigate interference (Rao, ¶0014, interference mitigation information); to make real-time decisions based on its direct position in the signaling and data path (Rao, ¶0066 and ¶0085, real-time operating system in the signaling and data path) and interworking of various multi-technology virtualized gateway functions (Rao, ¶0067, interworking of different technology virtualized server function); and47Attorney Docket No.: PWS-72660US01 Date of Deposit: December 9, 2020handles mobility and session continuity across UMTS, Wi-Fi, LTE or 5G with local anchoring on the OpenRAN controller (Rao, ¶0018, handling mobility anchor and providing connectivity across 3G, LTE, 4G, 5G, Wi-Fi and other system (i.e. UMTS)).  
 	As per claim 15 as applied to claim 9 above, Getschmann does not explicitly disclose aggregating multi-RAT traffic, and enables signaling reduction towards the core, and mitigates signaling storms.  
In the same field of endeavor, Rao teaches aggregating multi-RAT traffic, and enables signaling reduction towards the core, and mitigates signaling storms (Rao, ¶0080, improve and orchestrate resource utilization across eNodeBs it is managing. Using generated analytics, the virtualization server determines current network bottlenecks & resource congestion and how to reduce future network bottlenecks & resource congestion, including balancing load across all eNodeBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Rao into invention of Getschmann in order to perform functions like UE mobility management and load management effectively without involving the evolved packet core (EPC). 
B)	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Getschmann (US 2018/0205722 A1) in view of PARK (US 2017/0230818 A1). 
 	As per claim 8 as applied to claim 1 above, Getschmann does not explicitly disclose wherein the software allows operators to deploy multiple packet cores, support MOCN, optimize IoT traffic, enable eMBMS, and provide more profitable MVNOs offerings.  
 	In the same field of endeavor, PARK teaches wherein the software allows operators to deploy multiple packet cores (PARK, ¶0072, managing or organizing , different packet cores),  support MOCN (PARK, ¶0033, support MoCN), optimize IoT traffic (PARK, ¶0072, improving traffic such as IoT), enable eMBMS (PARK, ¶0058, eMBMS), and provide more profitable MVNOs offerings (PARK, ¶0069, providing more cost effective MVNOs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of PARK into invention of Getschmann in order to provide network access to a user equipment by using network infrastructure and/or wireless spectrum from an asset operator such that subscribers can have seamless and/or cost-effective service as they move about geographic regions, participate in various activities, or attend different types of events, venues, or establishments (PARK, ¶0005). 
 	As per claim 16 as applied to claim 9 above, Getschmann does not explicitly disclose deploying multiple packet cores, support MOCN, optimize IoT traffic, enable eMBMS, and provide more profitable MVNOs offerings.  
 	In the same field of endeavor, PARK teaches deploying multiple packet cores (PARK, ¶0072, managing or organizing , different packet cores),  support MOCN (PARK, ¶0033, support MoCN), optimize IoT traffic (PARK, ¶0072, improving traffic such as IoT), enable eMBMS (PARK, ¶0058, eMBMS), and provide more profitable MVNOs offerings (PARK, ¶0069, providing more cost effective MVNOs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of PARK into invention of Getschmann in order to provide network access to a user equipment by using network infrastructure and/or wireless spectrum from an asset operator such that subscribers can have seamless and/or cost-effective service as they move about geographic regions, participate in various activities, or attend different types of events, venues, or establishments (PARK, ¶0005). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643